Citation Nr: 1527429	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  14-04 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for pseudofolliculitis barbae.


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel





INTRODUCTION

The Veteran served on active duty from November 1987 to November 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.   

The Board's adjudication of the claim for service connection for pseudofolliculitis barbae is set forth in the decision below.  The claim for service connection for a right knee disorder is addressed in the REMAND that follows the decision and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, pseudofolliculitis barbae had its onset during service.
   

CONCLUSION OF LAW

The criteria for service connection for pseudofolliculitis barbae are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein to grant service connection for pseudofolliculitis barbae constitutes a complete grant of the benefits sought with respect to this matter, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA)  and the implementing regulations concerning this aspect of the appeal.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran asserts that he did not have pseudofolliculitis barbae prior to service, and that such condition developed during service and has continued to the present time.  He alleges that such was caused by having to shave every day during service.  Therefore, the Veteran claims that service connection is warranted for pseudofolliculitis barbae.  See eg.  January 2014 Substantive Appeal. 

The Veteran's service treatment records (STRs) reflect that his March 1988 service entrance examination is silent for pseudofolliculitis barbae.  A record dated in August 1990 demonstrates a no shaving profile for specified areas of the Veteran's face.  A July 1991 STR reflects treatment for pseudofolliculitis barbae, and a contemporaneous service department record reflects the Veteran's placement on a no shaving profile due to such condition from July 1991 to September 1991.  The remainder of the STRs are negative for complaints or treatment referable to pseudofolliculitis barbae.

A March 2011 VA examination reflects the Veteran's report of problems with bumps on the back of the head and neck, sides of face, and chin that started in the military with daily shaving in approximately 1991.  He further reported being put on a shaving profile and changed razors weekly without much success.  The Veteran stated that the problem had persisted over the years, but he had not sought treatment from a primary care physician or dermatologist after service.  Physical examination revealed a mild area of razor bumps along the nape of the neck, beneath the chin, and on the bilateral cheeks.  Pseudofolliculitis barbae was diagnosed.  The examiner found that it was less likely than not that the Veteran's pseudofolliculitis barbae was related to service.  The rationale for this opinion, after referencing the fact that there was no follow up intervention for the condition during service after the shaving profile initiated in July 1991, and that pseudofolliculitis barbae was common in African American males, was as follows:

Because there was no consistent follow up to suggest an active ongoing problem and the minimum involvement of the nape of the neck on today[']s  exam .  . . I cannot correlate his current condition as due to pseudofolliculitis barbae diagnosed in active service. 

The Board finds that pseudofolliculitis barbae is a disorder capable of lay observation, and also finds that the Veteran's contentions relating continuing problems with this condition from service to the present time to be credible.  See Kahana, supra.  In this regard, the initial August 1990 shaving profile is dated well over two and a half years into the Veteran's period of active duty, and given the silent entrance examination and lack of any evidence of such a profile prior thereto, it would not be unreasonable to conclude that the pseudofolliculitis barbae developed coincident with a daily shaving requirement prior to the implementation of this profile.  

Given the above, and notwithstanding the conclusion to the contrary by the March 2011 VA examiner, the Board finds that the there is an approximate balance of positive and negative evidence regarding whether the Veteran's pseudofolliculitis barbae had its onset in service.  As such, the Board resolves all doubt in favor of the Veteran and finds that the criteria for service connection for pseudofolliculitis barbae are met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for pseudofolliculitis barbae is granted. 

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim for service connection for right knee disorder so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The STRs reflect treatment for bilateral knee pain with diagnoses to include patellofemoral pain syndrome.  The Veteran has asserted that he has had right knee problems from service to the present time, thereby warranting service connection for a right knee disorder.  See eg.  January 2014 Substantive Appeal.  The Veteran's wife submitted a February 2010 statement attesting to observing the Veteran having bilateral knee problems since the time she met him in 1997. 

The report from a March 2011 VA examination, which documents consideration of the Veteran's bilateral knee problems during service, resulted in the conclusion that, while it was at least as likely as not that a left knee disorder was related to service [service connection was ultimately granted for patellofemoral syndrome of the left knee by the April 2011 rating decision], it was less likely than not that the Veteran had a right knee disorder that was related to service.  The rationale for this opinion was as follows: 

Review of the [V]eteran's military and private medical records reveal a strong correlation of the bilateral knee pain to work related activities that occurred outside of the military.  However[,] the etiology of patellofemoral syndrome can[] be multifactorial and certainly repetitive  use, running, [and] direct and indirect trauma can all aggravate the knee.  The deciding factor in my decision was the clinical examination and review of xrays.  The right knee showed no pathology radiographically and the left knee showed only a small anterior spur.  The objective portion of the physical exam of the right knee was unremarkable and the [examination of] the left knee [showed] appreciable crepitus and discomfort with palpation of the knee. 

From the rationale above, it appears that the basis for the negative opinion with respect to whether a current right knee disorder was related to service was the fact that clinical evaluation and xrays failed to demonstrate a right knee disorder.  Such a rationale is inconsistent with the objective findings of a current right knee disorder at the March 2011 examination, to include crepitus, tenderness, and limited motion of 110 degrees of flexion and 10 degrees of extension.  [Standard range of knee motion is from zero degrees of extension to 140 degrees of flexion.  See 38 C.F.R. 
§ 4.71, Plate II].  Also described at this examination were right knee symptoms that included instability, pain, stiffness, weakness, and locking.  Furthermore, in contrast to such rationale, the examiner in fact diagnosed right knee patellofemoral syndrome at the examination.

Given the findings at the March 2011 VA examination that do indicate a current disability of the right knee, it would appear that the negative opinion with respect to the right knee rendered at this examination is not adequate.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement for a current disability for the purposes of service connection is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  See also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).   

In light of the inadequacy of the March 2011 opinion referenced above, the Board will direct the AOJ to obtain a clarifying opinion from the VA examiner who conducted the March 2011 VA examination or a suitable substitute.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes.)  Moreover, given the lay assertions as to continuing right knee problems from service to the present time, and the failure of the examiner to specifically document consideration of these assertions in her rationale for the negative March 2011 opinion with respect to the right knee, the examiner will also be requested to specifically document consideration of these lay assertions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the service treatment records to provide a negative opinion).  

Accordingly, the case is REMANDED for the following action:

1.  The record, to include a copy of this Remand, should be forwarded for review by, to the extent possible, the examiner who conducted the March 2011 VA examination addressing the claim for service connection for a right knee disorder.  Based on review of the evidence contained therein, the clinician should identify all current right knee disabilities shown at any point pertinent to the claim on appeal and offer an opinion as to whether it is at least as likely as not that any such right knee disorder is related to military service.  In offering such opinion, the clinician should specifically consider all statements regarding the onset and continuity of relevant right knee disability, and not limit the rationale for a negative opinion solely to a determination of a lack of sufficient evidence of relevant in-service right knee disability. 

The rationale for any opinion offered should be provided.
  
2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for service connection for a right knee disorder should be readjudicated based on the entirety of the evidence.  If this claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


